DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 1 is wherein the contextual dataset comprises an anticipated terrain feature, and wherein determining the contextual dataset is based on a planned route of the vehicle and terrain features associated with the planned route, in combination with other features of claim 1;
the allowable subject matter of claim 4 is wherein the contextual dataset comprises an indication that the vehicle is being loaded, and wherein automatically controlling the set of fluid springs comprises maintaining a base surface of a cargo compartment of the vehicle substantially perpendicular to a gravity vector during loading, wherein the vehicle load comprises discrete load portions, in combination with other features of claim 4;
the allowable subject matter of claim 5 is automatically changing a position of a lift axle using the fluid suspension system, including at least one of automatically deploying, the lift axle based on the satisfaction of a deployment criterion, or automatically retracting the lift axle based on the satisfaction of a retraction criterion, in combination with other features of claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614